Name: Council Decision 2012/829/CFSP of 21Ã December 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international security;  international affairs;  Asia and Oceania;  politics and public safety;  free movement of capital
 Date Published: 2012-12-22

 22.12.2012 EN Official Journal of the European Union L 356/71 COUNCIL DECISION 2012/829/CFSP of 21 December 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1). (2) A provision concerning enhanced monitoring over all activities of financial institutions within the Union with Iranian financial institutions should be inserted in Decision 2010/413/CFSP. (3) In addition, a provision in Decision 2010/413/CFSP concerning the freezing of funds and economic resources should also be amended. (4) Furthermore, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex II to Decision 2010/413/CFSP, certain entities should be removed from that list and the entries concerning certain entities should be amended. (5) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/413/CFSP is hereby amended as follows: (1) In Article 10, the following paragraph is inserted: "3a. Financial institutions shall be required, in their activities with banks and financial institutions as set out in paragraph 1, to: (a) exercise continuous vigilance over account activity including through their programmes on customer due diligence and under their obligations relating to money-laundering and financing of terrorism; (b) require that all information fields of payment instructions which relate to the originator and beneficiary of the transaction in question be completed and, if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they suspect, or have reasonable grounds to suspect, that funds are related to proliferation financing, promptly report their suspicions to the FIU or another competent authority designated by the Member State concerned. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to properly undertake this function, including the analysis of suspicious transaction reports.". (2) Article 20(1)(b) is replaced by the following: "(b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision, as well as other members and entities of IRGC and IRISL and entities owned or controlled by them or acting on their behalf or providing insurance or other essential services to them, as listed in Annex II.". Article 2 Annex II to Decision 2010/413/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 21 December 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 195, 27.7.2010, p. 39. ANNEX I. The person and entities listed below shall be added to the list set out in Annex II to Decision 2010/413/CFSP: "I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran Person Name Identifying information Reasons Date of listing 1. Babak Zanjani Date of birth: 12 March 1971 Babak Zanjani is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. Zanjani is a key facilitator for Iranian oil deals and transferring oil-related money. Zanjani owns and operates the UAE-based Sorinet Group, and some of its companies are used by Zanjani to channel oil-related payments. 22.12.2012 Entities Name Identifying information Reasons Date of listing 1. National Iranian Oil Products Distribution Company (NIOPDC) No.1, Tehran, Iranshahr Ave.Shadab.St, P.O.Box: 79145/3184 Tel: +98-21-77606030 Website: www.niopdc.ir Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 2. Iranian Oil Pipelines and Telecommunications Company (IOPTC) No.194, Tehran, Sepahbod Gharani Ave. Tel: +98-21-88801960/+98-21-66152223 Fax: +98-21-66154351 Website: www.ioptc.com Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 3. National Iranian Oil Engineering and Construction Company (NIOEC) No.263, Tehran, Ostad Nejatollahi Ave. P.O.Box: 11365/6714 Tel: +98-21-88907472 Fax: +98-21-88907472 Website: www.nioec.org Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 4. Iran Composites Institute Iran Composites Institute, Iranian University of Science and Technology, 16845-188, Tehran, Iran, Telephone: 98 217 3912858 Fax: 98 217 7491206 E-mail: ici@iust.ac.ir Website: http://www.irancomposites.org Iranian Composites Institute (ICI, aka Composite Institute of Iran) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of 2011 ICI had been contracted to provide EU-designated Iran Centrifuge Technology Company (TESA) with IR-2M centrifuge rotors. 22.12.2012 5. Jelvesazan Company 22 Bahman St., Bozorgmehr Ave, 84155666, Esfahan, Iran Tel: 98 0311 2658311 15 Fax: 98 0311 2679097 Jelvesazan Company is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of early 2012 Jelvesazan intended to supply controlled vacuum pumps to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 6. Iran Aluminium Company Arak Road Km 5, Tehran Road, 38189-8116, Arak, Iran Tel: 98 861 4130430 Fax: 98 861 413023 Website: www.iralco.net The Iran Aluminium Company (aka IRALCO, Iranian Aluminium Company) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of mid-2012 IRALCO had a contract to supply aluminium to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 7. Simatec Development Company Simatec Development Company is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of early 2010 Simatec was contracted by UN-designated Kalaye Electric Company (KEC) to procure Vacon inverters to power uranium enrichment centrifuges. As of mid-2012 Simatec was attempting to procure EU-controlled inverters. 22.12.2012 8. Aluminat 1. Parcham St, 13th Km of Qom Rd 38135 Arak (Factory) 2. Unit 38, 5th Fl, Bldg No 60, Golfam St, Jordan, 19395-5716, Tehran Tel: 98 212 2049216 / 22049928 / 22045237 Fax: 98 21 22057127 Website: www.aluminat.com Aluminat is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. In early 2012 Aluminat had a contract to supply 6061-T6 aluminium to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 9. Organisation of Defensive Innovation and Research The Organisation of Defensive Innovation and Research (SPND) is assisting designated persons and entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. The IAEA has identified SPND with their concerns over possible military dimensions (PMD) to Iran's nuclear programme over which Iran continues to refuse to co-operate. SPND is run by UN-designated Mohsen Fakhrizadeh and is part of the Ministry of Defence For Armed Forces Logistics (MODAFL, designatedby the EU in May 2011). Davoud Babaei was designated by the EU in December 2011 in his role as SPND's head of security, in which he is responsible for preventing the disclosure of information including to the IAEA. 22.12.2012 10. First Islamic Investment Bank Branch: 19A-31-3A, Level 31 Business Suite, Wisma UOA, Jalan Pinang 50450, Kuala Lumpur; Kuala Lumpur; Wilayah Persekutuan; 50450 Tel: 603-21620361/2/3/4, +6087417049/ 417050, +622157948110 Branch: Unit 13 (C), Main Office Tower, Financial Park Labuan Complex, Jalan Merdeka, 87000 Federal Territory of Labuan, Malaysia; Labuan F.T; 87000 Investor Relations: Menara Prima 17th floor Jalan Lingkar, Mega Kuningan Blok 6.2 Jakarta 12950  Indonesia; South Jakarta; Jakarta; 12950 First Islamic Investment Bank (FIIB) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. FIIB is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 11. International Safe Oil International Safe Oil (ISO) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. ISO is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 12. Sorinet Commercial Trust SCT Bankers Company Branch: No.1808, 18th Floor, Grosvenor House Commercial Tower, Sheik Zayed Road, Dubai, UAE, P.O.Box 31988 Tel: 0097 14 3257022-99 E-mail: INFO@SCTBankers.com Dubai SWIFT Code: SCTSAEA1 Branch: No.301, 3rd Floor Sadaf Building Kish Island, Iran, P.O.Box 1618 Tel: +98 764 444 32 341-2 Fax: +98 764 444 50 390-1 Sorinet Commercial Trust (SCT) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. SCT is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 13. Hong Kong Intertrade Company Ltd Hong Kong Intertrade Company, Hong Kong Hong Kong Intertrade Company Ltd (HKICO) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. HKICO is a front company controlled by EU-designated National Iranian OilCompany (NIOC). In mid-2012 HKICO was scheduled to receive millions of dollars from NIOC oil sales. 22.12.2012 14. Petro Suisse Petro Suisse Avenue De la Tour-Halimand 6, 1009 Pully, Switzerland Petro Suisse is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. It is a front company controlled by EU-designated NIOC. NIOC set up Petro Suisse as a company and would use Petro Suisse accounts to make and receive payments. Petro Suisse continued to be in contact with NIOC in 2012. 22.12.2012 15. Oil Industry Pension Fund Investment Company No 234, Taleghani St, Tehran Iran Iran's Oil Industry Pension Fund Investment Company (OPIC, aka the Oil Pension Fund, NIOC Pension Fund, Petroleum Ministry Pension Fund) is providing financial support to the government of Iran. OPIC operates under the Iranian Ministry of Petroleum and the National Iranian Oil Company (NIOC), both of which are EU-designated. It holds shares in a number of EU-designated entities. 22.12.2012 16. CF Sharp and Company Private Limited This entity has been assisting the Irano-Hind Shipping Company (IHSC) (designated by the United Nations on 9 June 2010) in circumventing the sanctions adopted against it. Following its designation, IHSC has tried to conceal its ownership of three tankers, by placing them under the management of Noah Ship Management and then Marian Ship Management. CF Sharp and Co. has contributed to this arrangement by concluding a personnel management contract with IHSC covering the crew of those three tankers. That contract was performed by Noah Ship Management and Marian Ship Management. 22.12.2012 17. Sharif University of Technology Azadi Ave, 11365-8639, Tehran, Iran Tel: 98 21 66022727 Fax: 98 21 66036005 Website: www.sharif.ir Sharif University of Technology (SUT) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is providing support to Iran's proliferation sensitive nuclear activities. As of late 2011 SUT had provided laboratories for use by UN-designated Iraniannuclear entity Kalaye Electric Company (KEC) and EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 18. Moallem Insurance Company (also known as: Moallem Insurance; Moallem Insurance Co.; M.I.C; Export and Investment Insurance Co.) No. 56, Haghani Boulevard, Vanak Square, Tehran 1517973511, Iran PO Box 19395-6314, 11/1 Sharif Ave, Vanaq Square, Tehran 19699, Iran Phone: (98-21) 886776789, 887950512, 887791835 Fax: (98-21) 88771245 Website: www.mic-ir.com Main insurer of IRISL 22.12.2012" II. The entries for entities set out in Annex II to Decision 2010/413/CFSP listed below shall be replaced by the entries below: "B. Entities Name Identifying information Reasons Date of listing 1. Technology Cooperation Office (TCO) of the Iranian President's Office (a.k.a. Center for Innovation and Technology (CITC)) Tehran, Iran Responsible for Iran's technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 26.07.2010 2. Sureh (a.k.a. Soreh) Nuclear Reactors Fuel Company (a.k.a. Nuclear Fuel Reactor Company; Sookht Atomi Reactorhaye Iran; Soukht Atomi Reactorha-ye Iran) Head Office: 61 Shahid Abtahi St, Karegar e Shomali, Tehran Complex: Persian Gulf Boulevard, Km20 SW Esfahan Road, Esfahan A company subordinate to the UN-sanctioned Atomic Energy Organisation of Iran (AEOI) consisting of the Uranium Conversion Facility, the Fuel Manufacturing Plant and the Zirconium Production Plant. 23.05.2011 3. Tidewater (a.k.a. Tidewater Middle East Co.; Faraz Royal Qeshm Company LLC) Postal address: No 80, Tidewater Building, Vozara Street, next to Saie Park, Tehran, Iran Owned or controlled by IRGC 23.01.2012" III. The entities listed below shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP: 1. CF Sharp Shipping Agencies Pte Ltd 2. Soreh (Nuclear Fuel Reactor Company).